Per curiam.
The appellant has been convicted of distributing obscene materials in violation of Code Ann. § 26-2101. On appeal he raises issues identical to those raised in Pierce v. State, 239 Ga. 844 (1977), seeking to invoke this court’s jurisdiction. Code Ann. § 2-3104. In that case it was found that no viable constitutional issue was presented to invoke this court’s jurisdiction. Accordingly, this appeal will be transferred to the Court of Appeals for decision.

Transferred to the Court of Appeals.


All the Justices concur.